DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 20-25 in the reply filed on 08/25/2021 is acknowledged.  With regard to applicant’s allegation that joinder of these distinct inventions would not present a serious burden to the U. S. Patent and Trademark Office, such allegations rely on the unsupported assumption that the search and the examination of both inventions would be coextensive. However, the issues raised in the examination of apparatus claims are divergent from those raised in the examination of process claims. Further, while there may be some overlap in the searches of the two inventions, there is not reason to believe that the searches would be identical. Therefore, based on the additional work involved in searching and examining both distinct inventions together, restriction of the distinct inventions is proper.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/25/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the limitation “for the production of water on board a vehicle realized according to claim 1” is indefinite. It is unclear what “realized” is requiring. It is therefore unclear whether or not the device of claim 1 is being required by the method of claim 20. 
Regarding claim 20, claim 1, upon which claim 20 incorporates, recites “the inside” on line 3. There is insufficient antecedent basis for these limitations in the claim.
Claims 22 and 23 both recite “the absolute humidity (AHIN)” and “the absolute humidity (AHOUT)”. There is insufficient antecedent basis for these limitations in the claims.
Claim 24 recites the limitations “the temperature” “the air” and “the outside”.  There is insufficient antecedent basis for these limitations in the claim. Furthermore, it is unclear what “the outside” is referring to (i.e. the outside of what?). 
Claim 25 recites the limitation “the water coming from…”.  There is insufficient antecedent basis for this limitation in the claim. 
Regarding claim 25, the phrase “in case” renders the claim indefinite. It is unclear whether or not “the further step of inhibiting the desorption step in case the water level inside the second tank (9) is greater than or equal to a limit value” is an active step. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Tongue USPA 2004/0107832 A1 in view of Ito USPA 2013/0239814 A1.
Regarding claim 20, Tongue discloses a method to control a device, the device comprising a duct, where an air flow flows on the inside (see arrows in figures; paragraphs 15 and 18); a first tank, which contains a quantity of adsorbing material and is arranged along the duct so as to be hit by the air flow (paragraph 15); a first adjustment valve, which is arranged along the duct upstream of the tank; the first adjustment valve is movable between an opening position, in which the air flow can flow towards the first tank, and a closing position, in which the air flow cannot flow towards the first tank, and vice versa; a second adjustment valve, which is also arranged along the duct downstream of the tank; the second adjustment valve is movable between an opening position, in which the air flow can flow out of the first tank, and a closing position, in which the air flow cannot flow out of the first tank, and vice versa (figures 1-3: valves 34 anticipate the claimed first and second adjustment valves; paragraph 18); a heating element, which is designed to heat the adsorbing material when the first and the second adjustment valves are in the closing position, so as to cause the desorption of the water previously trapped in the adsorbing material (figures: heater 22; paragraph 20).
Tongue discloses that the method comprises: an adsorption step, in which the adsorbing material is hit by the air flow and the first and the second adjustment valves are kept open and the heating element is deactivated (paragraphs 18 and 19); and a desorption step for the desorption of the water trapped in the adsorbing material, in which the first and the second adjustment valves are kept closed and the heating element is activated (paragraph 20). Tongue also discloses an electronic control 
The preamble “to control a device (1) for the production of water on board a vehicle realized according to claim 1” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP § 2111.02. Regardless, it is noted that Tongue discloses in paragraph 7 that the production of water is on board a vehicle.  
Tongue does not explicitly disclose a first detection device, which is designed to detect the absolute humidity of the air flow flowing out of the tank and is housed along the duct interposed between the tank and the second adjustment valve; a second detection device, which is designed to detect the absolute humidity of the air flow flowing into the tank and is housed along the duct interposed between the tank and the first adjustment valve; and wherein the electronic control unit (ECU) is connected to the first detection device and to the second detection device and functions based on the values detected by the detection devices. Ito discloses a similar method where a first detection device, which is designed to detect the absolute humidity of the air flow flowing out of the adsorbent; a second detection device, which is designed to detect the absolute humidity of the air flow flowing into the tank; and wherein the electronic control unit (ECU) is connected to the first detection device and to the second detection device and is designed to operate the device as a function of the varying absolute humidity values detected by the detection devices (see Ito paragraphs 97-99). Furthermore, Ito discloses that the adsorption step comprises the sub-steps of detecting the development of an adsorption process index (AH.sub.ADS) and comparing it with a first threshold value (THR.sub.ADS), and wherein the adsorption step is interrupted when the adsorption process index (AH.sub.ADS) is smaller than or equal to the first threshold value (THR.sub.ADS); and wherein the desorption step comprises the sub-steps of 
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Tongue so that the device has a first detection device, which is designed to detect the absolute humidity of the air flow flowing out of the tank and is housed along the duct interposed between the tank and the second adjustment valve; a second detection device, which is designed to detect the absolute humidity of the air flow flowing into the tank and is housed along the duct interposed between the tank and the first adjustment valve; and wherein the electronic control unit (ECU) is connected to the first detection device and to the second detection device and functions based on the values detected by the detection devices, and to modify the method so that the adsorption step comprises the sub-steps of detecting the development of an adsorption process index (AH.sub.ADS) and comparing it with a first threshold value (THR.sub.ADS), and wherein the adsorption step is interrupted when the adsorption process index (AH.sub.ADS) is smaller than or equal to the first threshold value (THR.sub.ADS); and wherein the desorption step comprises the sub-steps of detecting the development of a desorption process index (AH.sub.DES) and comparing it with a second threshold value (THR.sub.DES), and wherein the desorption step is interrupted when the desorption process index (AH.sub.DES) is smaller than or equal to the second threshold value (THR.sub.DES), as disclosed by Ito, in order to more efficiently carry out the method (see Ito paragraph 6). 
Regarding claim 21, Tongue discloses the further step of controlling the first and the second adjustment valves in a synchronous and concordant manner (paragraph 19). 
Regarding claim 22, Ito discloses that the adsorption process index (AH.sub.ADS) is calculated through the difference between the absolute humidity (AH.sub.IN) of the air flow flowing into the first tank and the absolute humidity (AH.sub.OUT) of the air flow flowing out of the first tank (paragraph 98). 
Regarding claim 23, Ito discloses that the desorption process index (AH.sub.DES) is represented by the absolute humidity (AH.sub.IN) of the air flow flowing into the first tank or by the absolute humidity (AH.sub.OUT) of the air flow flowing out of the first tank or by a linear combination of the absolute humidity (AH.sub.IN) of the air flow flowing into the first tank and of the absolute humidity (AH.sub.OUT) of the air flow flowing out of the first tank (paragraph 98: it is noted that the desorption process index is anticipated by the measured values occurring after the switching occurs). In the alternative, it would have been obvious to one having ordinary skill in the art to determine when the desorption is finished by measuring the absolute humidity values, as is generally well-known in the art. MPEP 2144.03 (A-E). 
Regarding claim 24, the first threshold value (THR.sub.ADS) and/or the second threshold value (THR.sub.DES) of Ito are deemed to be variable depending on the temperature of the air on the outside, since they could be adjusted. It is noted that the claim does not actually require the switching of the threshold values as an active method step. 
Regarding claim 25, Tongue discloses that the device is provided with a second tank to collect the water coming from the first tank, to which it is connected by means of a pipe coming out of the first tank (figures 1 and 2: tank 26), the method comprises the further step of inhibiting the desorption step (paragraph 20). It is noted that the language “in case the water level inside the second tank is greater than or equal to a limit value” doesn’t actually require the water level to be above any certain limit value. Furthermore, the desorption step is stopped at which point the water level would necessarily be above some certain level which could be deemed to be some hypothetical limit value. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776